FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                      UNITED STATES COURT OF APPEALS                      March 12, 2014

                                                                        Elisabeth A. Shumaker
                                   TENTH CIRCUIT                            Clerk of Court




 QFA ROYALTIES, LLC,

        Plaintiff - Appellee,

 v.                                                         No. 13-1481
                                                           (D. Colorado)
 DANIEL P. KLAHN, SR.,                             (D.C. No. 1:13-CV-02853-LTB)

        Defendant - Appellant,

 and

 WG COMPANIES, LLC., a dissolved
 California limited liability company,

        Defendant.



                                ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
       Daniel P. Klahn, Sr., appearing pro se, filed a complaint (labeled “Notice of

Motion and Motion to Vacate and Set Aside Final Judgment,” Aplt. App. at 3) in the

United States District Court for the District of Colorado to vacate and set aside a

Colorado state-court order confirming an arbitration award and judgment in favor of QFA

Royalties LLC (QFA). The district court dismissed the action for lack of subject-matter

jurisdiction under the Rooker-Feldman doctrine. Mr. Klahn appealed and we affirm the

district court’s dismissal.

       Mr. Klahn entered into a franchise agreement with QFA to operate a Quiznos

franchise in California. Disputes arose between the parties. They were submitted to

arbitration and QFA prevailed. The arbitration award was confirmed by a Colorado state

court. After failing in other attempts to overturn the state-court judgment, Mr. Klahn

initiated the present proceeding to vacate the judgment.

       “We review the district court’s order dismissing the case for lack of subject matter

jurisdiction de novo.” Dossa v. Wynne, 529 F.3d 911, 913 (10th Cir. 2008) (internal

quotation marks omitted). We hold that the district court properly dismissed Mr. Klahn’s

complaint under the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S.

413 (1923); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983). Mr. Klahn is seeking

a federal district-court order setting aside a state-court judgment. But “Rooker-Feldman

is a jurisdictional prohibition on lower federal courts exercising appellate jurisdiction

over state-court judgments.” Campbell v. City of Spencer, 682 F.3d 1278, 1281 (10th

                                              2
Cir. 2012). Mr. Klahn may be correct in his criticisms of the state-court proceedings.

But he cannot obtain relief here.

       We AFFIRM the dismissal for lack of jurisdiction and DENY Mr. Klahn’s motion

to proceed in forma pauperis.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                            3